          Case 1:18-cv-05399-JMF-KNF Document 50 Filed 01/22/19 Page 1 of 2




                                                                           Andrew Gerber, Member
                                                                           andrew@kgfirm.com
January 22, 2019
By ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: 18-cv-5399: Pablo Brum, et al. v. Paragon Design Corp., et al.
       Letter Motion Request for Adjournment of Status Conference

Your Honor,

       We are counsel for Plaintiffs in the above-captioned Action. We write pursuant to the Court’s
Individual Rule 1.E to request an adjournment of the Status Conference scheduled for February 7, 2019
and extension of the February 1, 2019 close of fact discovery.

       The parties participated in a settlement conference on October 24, 2018, at which time a
settlement was entered on the record. Defendants Zulily, LLC and Steven Madden, Ltd. have been
dismissed from the action. Following the settlement conference, Plaintiffs were forced to file a Motion
to Enforce Settlement Agreement (ECF Docket No. 40) against Defendant Paragon Design Corp.
(“Paragon”), which is currently pending before Magistrate Judge Fox.

         In light of the pending motion, Plaintiffs request that the Status Conference and accompanying
joint status letter deadline be adjourned pending decision on the pending motion. Counsel for Paragon
consents to the request. There have been no prior adjournment requests for these dates.

        Moreover, as Plaintiffs consider this matter to have settled as of the settlement conference,
Plaintiffs have not continued with discovery. Accordingly, Plaintiffs request that the close of fact
discovery be extended pending resolution of the pending motion as well. It is Plaintiffs’ position that
this case ended at the October 24, 2018 settlement conference when the parties agreed to settlement on



                                                    1
          Case 1:18-cv-05399-JMF-KNF Document 50 Filed 01/22/19 Page 2 of 2



the record. Counsel for Paragon does not consent to this request on the grounds that Paragon has “no
interest in extending fact discovery.”



                                                                Sincerely,




                                                                Andrew Gerber
                                                                Counsel for Plaintiffs




                                                   2
